DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3. 	Claim 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 6 of U.S. Patent No. 10,020,638 and claims 1- 2 of U.S. Patent No. 9,601,905  . Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality. 

Patent
10,020,638
Instant Application
17/186,933
1. A semiconductor laser module comprising: an optical semiconductor device outputting a predetermined wavelength of laser light including: a quantum well active layer positioned between a p-type cladding layer and an n-type cladding layer in thickness direction; a separate confinement heterostructure layer positioned between the quantum well active layer and the n-type cladding layer; and an electric-field-distribution-control layer positioned between the separate confinement heterostructure layer and the n-type cladding layer and configured by at least two semiconductor layers having band gap energy greater than band gap energy of a barrier layer constituting the quantum well active layer; an optical fiber guiding the laser light outputted from the optical semiconductor device to outside; a fiber grating returning a part of the laser light propagating in the optical fiber to the optical semiconductor device; and an optical-coupling lens system coupling the optical semiconductor device and the optical fiber optically.
1. An optical semiconductor device outputting a predetermined wavelength of laser light comprising: a quantum well active layer positioned between a p-type cladding layer and an n-type cladding layer in thickness direction; a separate confinement heterostructure layer positioned between the quantum well active layer and the n-type cladding layer; and an electric-field-distribution-control layer positioned between the separate confinement heterostructure layer and the n-type cladding layer and configured by at least two semiconductor layers having band gap energy greater than band gap energy of a barrier layer constituting the quantum well active layer, wherein the quantum well active layer is doped with 0.3 to 1x108/cm3 of n-type impurity.
1. A semiconductor laser module comprising: an optical semiconductor device outputting a predetermined wavelength of laser light including: a quantum well active layer positioned between a p-type cladding layer and an n-type cladding layer in thickness direction; a separate confinement heterostructure layer positioned between the quantum well active layer and the n-type cladding layer; and an electric-field-distribution-control layer positioned between the separate confinement heterostructure layer and the n-type cladding layer and configured by at least two semiconductor layers having band gap energy greater than band gap energy of a barrier layer constituting the quantum well active layer; an optical fiber guiding the laser light outputted from the optical semiconductor device to outside; a fiber grating returning a part of the laser light propagating in the optical fiber to the optical semiconductor device; and an optical-coupling lens system coupling the optical semiconductor device and the optical fiber optically.
7. A semiconductor laser module comprising: an optical semiconductor device which is a semiconductor laser element outputting a predetermined wavelength of laser light comprising: a quantum well active layer positioned between a p-type cladding layer and an n-type cladding layer in thickness direction; - 90 -a separate confinement heterostructure layer positioned between the quantum well active layer and the n-type cladding layer; and an electric-field-distribution-control layer positioned between the separate confinement heterostructure layer and the n- type cladding layer and configured by at least two semiconductor layers having band gap energy greater than band gap energy of a barrier layer constituting the quantum well active layer; a temperature-control module controlling temperature of the semiconductor laser element; an optical fiber guiding the laser light outputted from the semiconductor laser element to outside; and an optical-coupling lens system coupling the semiconductor laser element and the optical fiber optically.



Patent
9,601,905
Instant Application
17/186,933
2. A semiconductor laser module comprising: a semiconductor optical amplifier configured to amplify a predetermined wavelength of laser light including: a quantum well active layer positioned between a p-type cladding layer and an n-type cladding layer in thickness direction, a separate confinement heterostructure layer positioned between the quantum well active layer and the n-type cladding layer, and an electric-field-distribution-control layer positioned between the separate confinement heterostructure layer and the n-type cladding layer and configured by at least two semiconductor layers having band gap energy greater than band gap energy of a barrier layer constituting the quantum well active layer; a semiconductor laser element configured to output laser light to be amplified by the semiconductor optical amplifier; a temperature-control module configured to control temperature of the semiconductor laser element; an optical fiber configured to guide the laser light amplified by and outputted from the semiconductor optical amplifier to outside; and an optical-coupling lens system optically coupling the semiconductor optical amplifier and the optical fiber.
11. An optical fiber amplifier comprising: a semiconductor laser module comprising: an optical semiconductor device which is a semiconductor laser element outputting a predetermined wavelength of laser light comprising: a quantum well active layer positioned between a p-type cladding layer and an n-type cladding layer in thickness direction; - 92 -a separate confinement heterostructure layer positioned between the quantum well active layer and the n-type cladding layer; and an electric-field-distribution-control layer positioned between the separate confinement heterostructure layer and the n- type cladding layer and configured by at least two semiconductor layers having band gap energy greater than band gap energy of a barrier layer constituting the quantum well active layer; a temperature-control module controlling temperature of the semiconductor laser element; an optical fiber guiding the laser light outputted from the semiconductor laser element to outside; and an optical-coupling lens system coupling the semiconductor laser element and the optical fiber optically; an amplification optical fiber including amplification medium; and an optical coupler multiplexing inputted signal light and the laser light outputted from the semiconductor laser module and making the - 93 -multiplexed light input into the amplification optical fiber.
2. A semiconductor laser module comprising: a semiconductor optical amplifier configured to amplify a predetermined wavelength of laser light including: a quantum well active layer positioned between a p-type cladding layer and an n-type cladding layer in thickness direction, a separate confinement heterostructure layer positioned between the quantum well active layer and the n-type cladding layer, and an electric-field-distribution-control layer positioned between the separate confinement heterostructure layer and the n-type cladding layer and configured by at least two semiconductor layers having band gap energy greater than band gap energy of a barrier layer constituting the quantum well active layer; a semiconductor laser element configured to output laser light to be amplified by the semiconductor optical amplifier; a temperature-control module configured to control temperature of the semiconductor laser element; an optical fiber configured to guide the laser light amplified by and outputted from the semiconductor optical amplifier to outside; and an optical-coupling lens system optically coupling the semiconductor optical amplifier and the optical fiber.
12. An optical fiber amplifier comprising: a semiconductor laser module comprising: an optical semiconductor device which is a semiconductor laser element outputting a predetermined wavelength of laser light comprising: a quantum well active layer positioned between a p-type cladding layer and an n-type cladding layer in thickness direction; a separate confinement heterostructure layer positioned between the quantum well active layer and the n-type cladding layer; and an electric-field-distribution-control layer positioned between the separate confinement heterostructure layer and the n- type cladding layer and configured by at least two semiconductor layers having band gap energy greater than band gap energy of a barrier layer constituting the quantum well active layer; -94-a temperature-control module controlling temperature of the semiconductor laser element; an optical fiber guiding the laser light outputted from the semiconductor laser element to outside; and an optical-coupling lens system coupling the semiconductor laser element and the optical fiber optically; an optical fiber transmitting signal light; and an optical coupler making the laser light outputted from the semiconductor laser module input into the optical fiber, wherein an optical amplification is performed by Raman amplification.


Regarding claims 2-6 and 8-10, depending claims 2-6 and 8-10 are rejected for the same reasons applied to independent claims since the limitations of depending claims 2-6 and 8-10  are in the limitations of claims 1- 6 of U.S. Patent No. 10,020,638 and claims 1- 2 of U.S. Patent No. 9,601,905. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828